                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RODNEY FORD,

        Plaintiff                           Civil Case No. 18-12809
                                            Honorable Linda V. Parker
v.

ANTHONY STEWARD, et al.

       Defendants.
__________________________________/

     OPINION AND ORDER GRANTING DEFENDANT JAMSEN AND
     CANLAS’ MOTION FOR SUMMARY JUDGMENT [ECF NO. 34]

      Plaintiff commenced this lawsuit against Defendants on September 10, 2018.

On March 21, 2019, Defendants Charles Jamsen and Bienvenido Canlas filed a

motion for summary judgment. The matter has been assigned to Magistrate Judge

R. Steven Whalen for all pretrial proceedings, including a hearing and

determination of all non-dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A)

and/or a report and recommendation on all dispositive matters pursuant to 28

U.S.C. § 636(b)(1)(B).

      On January 27, 2020, Magistrate Judge Whalen issued a report and

recommendation (“R&R”) recommending that the Court grant Defendant Jamsen

and Canlas’ motion. At the conclusion of the R&R, Magistrate Judge Whalen

advises the parties that they may object to and seek review of the R&R within
fourteen days of service upon them. He further specifically advises the parties that

“[f]ailure to file specific objections constitutes a waiver of any further right to

appeal.” (Id.) Neither party filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Whalen. The Court therefore adopts the R&R.

      Accordingly,

      IT IS ORDERED that Defendant Charles Jamsen and Bienvenido Canlas’

motion for summary judgment (ECF No. 34) is GRANTED and they are

DISMISSED AS PARTIES to this action.

      IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE


 Dated: February 21, 2020


 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, February 21, 2020, by electronic and/or
 U.S. First Class mail.


                                                 s/ R. Loury
                                                 Case Manager




                                           2
